

101 HR 612 IH: Downwinders Parity Act of 2021
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 612IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Stanton introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Radiation Exposure Compensation Act to include certain communities, and for other purposes.1.Short titleThis Act may be cited as the Downwinders Parity Act of 2021.2.Inclusion under the radiation exposure compensation actSection 4(b)(1) of the Radiation Exposure Compensation Act (42 U.S.C. 2210 note; Public Law 101–426) is amended—(1)in subparagraph (B)—(A)by striking that portion of; and(B)by striking that consists of townships 13 through 16 at ranges 63 through 71; and(2)in subparagraph (C), by inserting all acreage in any county all or part of which is located in before that part.3.ReportWithin 180 days after the date of enactment of this Act, the Attorney General shall submit to the relevant committees of the House of Representatives and of the Senate a report that outlines efforts to educate and conduct outreach to persons made newly eligible for benefits under the amendments made by section 2 of this Act.